DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-20, 22, 25, 49-52, 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilad et al. US2012/0101331.
For claim 13, Gilad discloses a “system (guidance apparatus and attached capsule of figs 20A-20D and [0111] which describes the third embodiment only as it differs from the general superseding embodiment, e.g. in figs 1-8A, in the bending section 40, having cover 46 with holes 47 for air insufflation.  As [0111] only describes the differing feature from the superseding embodiment (i.e. cover 40 with related structure), the details of the rest of the device comes from the superseding embodiment), comprising: 
a capsule endoscope (4; [0047]) comprising an imaging system; and 
a tether (combined sleeve 6 with attachment member 12; e.g. figs 1-4; [0054]) comprising: 
a clamp (attachment member 12; e.g. fig 2A; [0051]) configured to engage the capsule endoscope; and 
a flexible member (sleeve 6; figs 1-4; [0054]) comprising a lumen ([0115] describes sleeve 6 with a lumen connected to connector 57; fig 22B), 
wherein the clamp comprises a port (distal opening/end of sleeve 6 seen in side view in figs 20C and 20D; [0111]) configured to be in fluidic communication with the lumen ([0106, 0114, 0115] describes the embodiments with air supplied, including the embodiment of figs 20A-20D, having opening 56 to which air is supplied; fig 22A, 22B) and with an environment outside the clamp while the clamp is engaged with the capsule endoscope, and wherein the tether is not configured to advance the capsule endoscope ([0056]) describes the sleeve has sufficient flexibility to allow it to be deformed when acted upon by external forces and [0059] describes the body lumen is preferably more rigid than sleeve 6 and even the stiffening shaft 8 combined, such that both sleeve 6 and shaft 8 conform to the shape of the GI tract.  Based on this disclosure, the sleeve 6 and shaft 8, let alone the sleeve 6 by itself, are considered to be not configured to advance the capsule endoscope”.
For claim 14, Gilad discloses the “system of claim 13, wherein the imaging system comprises a first lens on a proximal portion of the capsule endoscope ([0047] describes incorporated by reference, Gilad et al. US2007/0118018, lens 208; fig 3)”.
For claim 15, Gilad discloses the “system of claim 14, wherein the imaging system comprises a second lens on a distal portion of the capsule endoscope ([0047] describes incorporated by reference, Gilad et al. US2007/0118018, lens 209; fig 3)”.
For claim 16, Gilad discloses the “system of claim 13, wherein the clamp comprises a sheath (attachment member 12, specifically the cylindrical tube portion holding the sides of the capsule; fig 2A) configured to surround at least a portion of the capsule endoscope”.
For claim 17, Gilad discloses the “system of claim 16, wherein the clamp comprises an anchor member (the portion of the device proximal to the defined attachment member 12 as above, along with bending section 40 as seen in fig 20A) coupling the sheath and the flexible member”.
For claim 18, Gilad discloses the “system of claim 17, wherein the port is on the anchor member and axially offset from a proximal portion of the capsule endoscope (fig 20A shows holes 47)”.
For claim 19, Gilad discloses the “system of claim 17, wherein the anchor member comprises one or more arcuate structures (the portion of the anchor member proximal to the attachment member 12, fig 20A shows a curved and tapering structure as the claimed “arcuate structure” leading into the cover 46)”.
For claim 20, Gilad discloses the “system of claim 16, wherein the clamp comprises a housing (cover 46; fig 20A) defining a chamber between the sheath and the flexible member, wherein the housing comprises the port (cover 46 comprises the hole 47)”.
For claim 22, Gilad discloses the “system of claim 13, further comprising at least one of a pressure source and vacuum source arranged in fluidic communication with the lumen ([0106, 0114] describes providing insufflation via an air supply as the pressure source)”.
For claim 25, Gilad discloses the “system of claim 13, wherein the clamp is configured to releasably engage the capsule endoscope ([0051] describes the capsule releasably attached to the attachment member 12)”.
For claim 49, Gilad discloses the “system of claim 13, wherein the lumen terminates at the port (fig 20C, 20D)”.
For claim 50, Gilad discloses the “system of claim 13, wherein the port is coaxial with the lumen (fig 20C, 20D)”.
For claim 51, Gilad discloses the “system of claim 13, wherein the tether is configured to transport a fluid patient sample through the lumen of the flexible member from a region of interest in a patient to a collection unit ([0106] describes a channel in the sleeve 6 which provides a path for insufflation, where the distal end terminates at the port and the proximal end has an opening 56 as seen in fig 22B, in the form of a Luer connector [0114], allowing connection via syringe for extracting a fluid patient sample)”.
For claim 52, Gilad discloses the “system of claim 13, wherein the tether is configured to transport a drug through the lumen of the flexible member from a drug source to a region of interest in a patient ([0106] describes a channel in the sleeve 6 which provides a path for insufflation, where the distal end terminates at the port and the proximal end has an opening 56 as seen in fig 22B, in the form of a Luer connector [0114], allowing connection via syringe for transport of medication to a patient)”.
For claim 54, Gilad discloses the “system of claim 13, wherein the entire tether is flexible ([0056]) describes the sleeve has sufficient flexibility to allow it to be deformed when acted upon by external forces)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331 as applied to claim 20 above, and further in view of Bendele et al. US2012/0095391.
For claim 21, Gilad does not disclose the “system of claim 20, wherein the housing further comprises a valve”.  Bendele teaches providing a backflow valve 180 to prevent backflow into an instrument [0064].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bendele into the invention of Gilad in order to configure the housing with a valve because it helps to prevent backflow into the instrument [0064].
Claim 23, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331.
For claim 23, the current embodiment of Gilad does not explicitly disclose the “system of claim 22, wherein the at least one of a pressure source and vacuum source comprises a syringe”.  In another embodiment, Gilad teaches the use of hydraulic/pneumatic mechanism, e.g. syringe for a controlling mechanism [0077, 0115].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Gilad into the invention of the current embodiment in order to configure “wherein the at least one of a pressure source and vacuum source comprises a syringe” because it allows application of pressurized fluid/air ([0077]).
For claim 24, the current embodiment of Gilad does not disclose the “system of claim 22, wherein the at least one of a pressure source and vacuum source comprises a pump”.  In another embodiment, Gilad teaches the use of hydraulic/pneumatic mechanism, e.g. syringe for a controlling mechanism and the interchangeability of syringes and pumps [0077, 0115].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Gilad into the invention of the current embodiment in order to configure “wherein the at least one of a pressure source and vacuum source comprises a syringe” because it allows application of pressurized fluid/air ([0077]).
For claim 26, the current embodiment of Gilad does not disclose the “system of claim 13, wherein the capsule endoscope is magnetically controllable”.  In another embodiment, Gilad teaches the capsule is held by a magnetic force [0094].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Gilad into the invention of the current embodiment in order to configure the “system of claim 13, wherein the capsule endoscope is magnetically controllable” because it avoids an active manner of holding the capsule, e.g. a suction/vacuum force and provides a passive mechanism that does not require additional power [0094].
Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331 as applied to claim 13 above, and further in view of Adzich et al. US2009/0062614.
For claim 53, Gilad does not disclose the “system of claim 13, wherein the flexible member has a Shore A hardness between about 35 and about 65”.  Adzich teaches in the same field of endeavor, a flexible tube with a Shore A hardness between 35-65 ([0053]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Adzich into the invention of Gilad in order to configure the system e.g. as claimed because it provides a specific flexibility rating for the flexible tube.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331 as applied to claim 13 above, and further in view of Douglas US4195624.
For claim 55, Gilad does not disclose the “system of claim 13, wherein the tether is made entirely from a silicone elastomer”.  Gilad describes the sleeve 6 as flexible [0056] but is silent to the particular material.  Douglas teaches in the same field of endeavor, a tube which is flexible made of silicone rubber as a flexible elastomer (3:7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Douglas into the invention of Gilad in order to configure the system e.g. as claimed because it provides a specific material for manufacturing.
Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331 as applied to claim 13 above, and further in view of Rabinovitz et al. US2006/0235275.
For Claim 56, Gilad does not disclose the “system of claim 13, wherein a center of gravity of the capsule endoscope is biased toward a proximal end of the capsule endoscope”.  Rabinovitz teaches in the same field of endeavor, to shift the center of gravity of a capsule to a proximal end in order to bias the imaging direction to a preferential orientation ([0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Rabinovitz into the invention of Gilad in order to configure the system e.g. as claimed because helps to bias the imaging direction ([0020]).
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. US2012/0101331 as applied to claim 13 above, and further in view of Iddan et al.  US2003/0013938.
For claim 57, Gilad does not disclose the “system of claim 13, wherein the clamp comprises a window region configured to provide visual clearance for the imaging system of the capsule endoscope”.  Iddan teaches in the same field of endeavor, a clamp 14 for a capsule endoscope with a movable frame 16 (fig 1; [0019-0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Iddan into the invention of Gilad in order to configure the system e.g. as claimed because it provides viewing from a capsule with cameras on either end.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Gilad’s capsule is configured to advance the capsule.  The cited paragraphs in Gilad in response to the amendment provides proof that the sleeve is not configured to move the capsule, but in fact “has sufficient flexibility to allow it to be deformed when acted upon external forces” [0056].  This is the case even with the stiffening shaft 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795